Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnny Zhang on 02/14/22.

The application has been amended as follows: Please Amend claim 1
(Currently amended) A method of treating a cancer in a patient in need thereof, comprising administering to the subject a Bcl-2/Bcl-xL inhibitor, wherein the Bcl-2/Bcl-xL inhibitor is a compound  having the following formula

    PNG
    media_image1.png
    172
    529
    media_image1.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof;
wherein the cancer is selected from small cell lung cancer (SCLC), prostate cancer 
wherein the treatment comprises administering the Bcl-2/Bcl-xL inhibitor on days 1, 4, 8, 11, 15, 18 and 22 of the 28-day treatment cycle at a dose of about 10 mg, 20 mg, 40 mg, 80 mg, 160 mg, 240 mg, 320 mg, or 400 mg; or the treatment comprises administering the Bcl-2/Bcl-xL inhibitor on days 1, 8, 15 and 22 of the 28-day treatment cycle at a dose of about 10 mg, 20 mg, 40 mg, 80 mg, 160 mg, 240 mg, 320 mg, or 400 mg.

14.  (New) The method of claim 1, wherein the prostate cancer is prostate adenocarcinoma.
15.	(New) The method of claim 1, wherein the ovarian cancer is selected from epithelial ovarian tumor, ovarian germ cell tumor, and ovarian stromal tumor.
16.	(New) The method of claim 1, wherein the gastric cancer is gastric adenocarcinoma.
17.	(New) The method of claim 1, wherein the pancreatic cancer is exocrine cancer, or ampullary cancer.
18.	(New) The method of claim 1, wherein the breast cancer is selected from ductal carcinoma in situ, invasive breast carcinoma, phyllodes tumor, and breast angiosarcoma.
19.	(New) The method of claim 1, wherein the NSCLC is selected from lung adenocarcinoma, squamous cell lung carcinoma, and large cell lung carcinoma.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment overcame the rejections of record.


Allowed Claims
1, 6-7 and 12-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             03/09/22